Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings filed on 04/07/2020, has been accepted for examination.  

Allowable Subject Matter
Claims 1-18 are allowed. 
As to claims 1 and 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first grating and the second grating respectively comprise a first pattern and a plurality of second patterns locating on a left and right sides of the first pattern, one of the first grating and the second grating is able to move relative to the other one to cause a displacement, in combination with the rest of the limitations of the claim. Claims 1-12 and 14-18 are allowable by virtue of their dependency.  

The closest prior art reference of Hickman MacCoy et al. (2016/0341576 A1)(fig. 1) discloses a grating measuring module. 
However, Hickman MacCoy fail to disclose, teach or suggest wherein the first grating and the second grating respectively comprise a first pattern and a plurality of 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a grating measuring module and/or a micro-displacement measurement device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886